DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks received 17 December 2021 have been entered and overcome the claim rejections cited in the previous office action.
Allowable Subject Matter
Claims 1-11 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the closest prior art of record, Abbott (US 2017/0122546) neither shows or suggests a light fixture assembly comprising, in addition to other limitations of the claim, an integrated cap remote from the at least one light fixture, wherein the integrated cap includes a first coupling feature electrically coupled to a first complementary coupling feature to provide electric power to a communication module and a transceiver, wherein a power source for the at least one light fixture and integrated cap are the same.
Due to their dependencies upon independent claim 1, claims 2-11 and 15-20 are also allowable.
The subject integrated cap structure described earlier is provided for allowing a retrofitted light fixture to be remotely and wirelessly communicative and/or controlled.  The design is new and unique to the art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        12 February 2022